DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected module, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2021. The nonelected claims have been cancelled by applicant.
Claim Objections
Claims 14 and 22 are objected to because of the following informalities: The claims recite “tappers”, and it appears as though applicant may intend to recite “tapers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 19, 20, 24, and 28-31is/are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (10,664,365).
Gow et al disclose a system and method for monitoring and controlling a back-up power supply using temperature controlled batteries (column 8, line 65 to column 9, line 50). The reference teaches a backup power supply comprising a plurality of primary battery banks, a temperature control system, and a controller. The system further comprises a power control supply system including the backup power supply and an external power supply, which keeps the rechargeable backup battery power charged and ready in an operable state (long-term storage; external power supply of claim 1; see claims 1-5). 
The system further comprises a temperature control system, such as a cooling system, wherein the enclosed (module) primary banks of have an individual cooling system contained within each contained bank of cells, therefore the coolant flows around or through the cells as instantly required. The coolant may be a flow of cool air (column 11, lines 40-65). 
The system powers a data center (110) which includes one or more serves (115), configured to store, process, and transmit data, needing an uninterruptable power source (column 6, lines 40-65). The servers and battery units would equate to the instant server racks and BBU shelf. 
The reference teaches that the cell units may have cooled air, however, the reference does not specifically disclose the specifics of the backup modules.
Golubkov discloses a battery module comprising rechargeable batteries to provide energy for a variety of devices. The batteries are set in rows, with the coolant flow chamber below the battery cells (see figure 2; instant claims 12, 16, 20, 24). The references teaches that it is advantageous to provide a cooling system for the modules which cools the cells employing a cool air flow in a heat-exchange system, wherein the module comprises an inlet for cool air, and exhaust outlet, and would include a supply channel or chamber to cool the warmed air before recirculating through the cells to continuously cool ([0016], [0017],[0028], [0042], [0045]; instant claims 19, 27, and 28-31). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Gow et al, choosing as the cooling air system, that as taught by Golubkov, using a cooling flow of air between the cells with an inlet and outlet as instantly claimed.


Claims 13, 16-21, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al in view of Chung et al (8,951,655).
Gow et al has been discussed above and teaches many aspect of the data serve and battery module. The reference teach data servers and a cooling system as claimed, but fail to teach the inclusion of a of the module and specific system, or including a fan.
Chung et al disclose a cooling system for a battery module, however the reference which the exception of the coolant flowing through an inlet port into the module between the cells and through an outlet port to recirculate and cool after heat exchange. The reference teaches that to aid the coolant flow, fans in the outlet and inlet ports from the channels/ chamber (column 8, lines 45 to 61).  The module comprises one or more unit cells that are rechargeable (see claims, column 12, lines 11-56). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Gow et al, choosing as the cooling air system, that as taught by Chung et al , using a cooling flow of air between the cells with an inlet and outlet comprises one or more fans as instantly claimed.

Allowable Subject Matter
Claims 14, 15, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record fail to fairly teach or suggest a BBU device or electronic server rack as claimed wherein the air supply tapers away from the batter cell chamber, or wherein there are a plurality of apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722